995 A.2d 1182 (2010)
Charles PARKER, Petitioner
v.
Hon. Judge Amanda COOPERMAN et al., Philadelphia Court of Common Pleas, Respondents.
No. 12 EM 2010.
Supreme Court of Pennsylvania.
June 10, 2010.

ORDER
PER CURIAM.
AND NOW, this 10th day of June, 2010, the Application for Leave to File Original *1183 Process and the Petition for Writ of Mandamus are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation not permitted). The Prothonotary is directed to forward the filing to counsel of record.